Exhibit 10.2

 

 



 

Term Sheet

 

 



 

ACQUISITION of

 

PONO PUBLICATIONS LTD., and SUCCESS NUTRIENTS INC.

 



 



 

The proposed summary terms set forth below are set forth herein for discussion
purposes only and except as noted herein below, are not binding, and are subject
to, among other things, execution and delivery of definitive documentation and
approval of each respective company’s shareholders. This document is intended to
precede the creation of a Definitive Agreement that fully defines the various
working parts of the acquisition process from both the Seller as well as Buyer
perspectives.

 

Parties

Medicine Man Technologies, Inc., a Nevada Corporation (“Buyer”)

and

Pono Publications, Ltd, and Success Nutrients, Inc., , each a Colorado
corporation, (hereinafter each a “Seller” and jointly referred to as the
“Sellers”)

Transaction Summary The parties hereto shall engage in a share exchange, whereby
Buyer shall acquire all of the issued and outstanding securities of the Sellers
in exchange for issuance of an aggregate of 7 million shares of Buyer’s Common
Stock, representing approximately 41.2% of Buyer’s issued and outstanding
securities upon closing the proposed transaction (the “Transactions” or “Share
Exchange”). Contemplated Closing Date On or before 90 days from the date hereof.
Due Diligence

Sellers shall afford to the legal counsel, employees, agents, and authorized
representatives of the Buyer reasonable access at reasonable times, upon
reasonable prior notice, to its properties, offices, files, agreements, books
and records as may be necessary in order that the Buyer may have a full
opportunity to conduct such investigations and due diligence reviews as it shall
deem necessary in connection with the Transactions contemplated hereby.

This process shall allow the Buyer to complete an audit of the Seller’s
financial statements in a manner that is consistent with the Buyers public
company requisites so that the Buyer may create PCAOB audited financial
statements that will serve as the basis for acquisition by the Buyer.

 



 1 

 

 

Purchase Price An aggregate of 7,000,000 shares of Buyer’s Common Stock, to be
issued to each Seller in such denominations as Buyer shall determine at the
point of closing as defined within the definitive agreement(s) associated with
this process. Representations and Warranties The definitive agreement(s) shall
include customary representations, which may include, without limitation,
organization and corporate power, authorization, no breach, valid and binding
agreement, capitalization, subsidiaries, financial statements, no undisclosed
liabilities, absence of certain developments, title to property, tax matters,
contracts, intellectual property, litigation, brokerage, governmental consents,
employee benefit plans, insurance, compliance with laws, environmental
compliance, employee and labor relations, accounts, effect of transaction,
transactions with affiliates, customers, software, customer accounts receivable,
salaries of officers and directors. Conditions

Buyer shall have completed due diligence and be satisfied with the results
thereof no later than 60 days from the date hereof, with the definitive
agreement(s) executed no later than 90 days from the date hereof unless extended
by the Buyer for a period of up to 45 days based upon material outstanding
elements beyond its control;

The Share Exchange shall be approved in accordance with the existing provisions
of each, the Buyer and Seller’s shareholders and or Directors as such authority
exists;

The parties shall have performed, in all material respects, all of their
obligations under the definitive agreements. All of the statements,
representations and warranties contained in the definitive agreements shall be
complete and true in all material respects. No material adverse changes shall
have occurred in the business, properties and assets of Sellers other than
changes set forth in the definitive agreement or occurring in the ordinary
course of business.

Each Seller shall provide an audited financial statement of its books and
records by a duly qualified independent accountant in accordance with Generally
Accepted Accounting Practices (“GAAP”) in a form acceptable to the US Securities
and Exchange Commission.

 

The Buyer is authorized to disclose elements related to this acquisition as
required by law including relevant 8K filings and press releases as customary
with a material event.

 

Buyer shall agree to an employment agreement with Josh Haupt to hold positions
with the Seller companies upon closing mutually agreeable between Buyer and him,
including appointment of Mr. Haupt as a director of Buyer.

 



 2 

 

 

Termination Terminable (i) by mutual consent of the parties or (ii) by either
party if the conditions to such party’s obligations are incapable of fulfillment
or Transactions shall not have closed within 90 days from the date hereof.
Binding Provisions Sellers shall not, either directly or indirectly, for a
minimum of 120 days from the date hereof (herein called the “Exclusive Period”
or unless extended in accordance with the Buyer’s provision as noted in the
conditions section), enter into, or continue, any negotiations or discussions
with any party in respect of the sale of either Seller or any assets owned by
either Seller or any part thereof in any manner whatsoever to any person, in any
manner which would be inconsistent or in competition with the matters and
transactions contemplated by this Term Sheet. In the event Sellers breach this
provision, Sellers shall be responsible for all costs incurred by Buyer herein,
including but not limited to Buyer’s attorneys’ fees. Amendment Only by written
consent of all of the parties hereto. Governing Law/Venue Nevada

 

AGREED TO AND ACCEPTED this 10th day of August 2016.

 

MEDICINE MAN TECHNOLOGIES, INC.

 

By: /s/ Brett Roper

 

Brett Roper, Chairperson of the Board of Directors

 

PONO PUBLICATIONS LTD.

 

By: /s/ Josh Haupt

 

Josh Haupt, Principal Officer and Director

 

SUCCESS NUTRIENTS, INC.

 

By: /s/ Josh Haupt

 

Josh Haupt, Principal Officer and Director

 

 

 

Witnessed

 

By: s/ Paul Dickman

 

 

By: s/ James Toreson

 

 

 

 

AMENDMENT TO FOLLOW ON SUBSEQUENT PAGE

 



 3 

 

 

This Amendment shall serve as authorization by Mr. Josh Haupt and Mr. Brett
Roper of their approval of the modification noted below and at our next meeting
we would put this into a written form of modification by affixing our signatures
to this email correspondence as well as including our approval reply. This
modification specifically applies to a Term Sheet as entered into on August 4,
2016 and would make this modification execution date as of today, August 9th,
2016 the effective date of final execution. If Josh Haupt would please reply all
to this message and type in ACCEPTED to the 1st line, this in consideration of
my ACCEPTANCE as of issuance of this message will suffice for the purposes of
this modification's documentation.

 

The proposed summary terms set forth below are considered to be binding on both
the Buyer and Seller and are subject to, among other things, execution and
delivery of definitive documentation and the subsequent approval of each
respective company’s shareholders. This document is intended to precede the
creation of a Definitive Agreement that fully defines the various working parts
of the acquisition process from both the Seller's as well as Buyer's
perspectives. Should both parties find there is some material portion of the
Definitive Agreement (to become a part of the 8K filing) or some other element
that causes this Term Sheet to become non-viable (such as an inability to
provide for audited financial statements, material misrepresentation by either
party that cannot be corrected via mutual acceptance for continuation), both
parties will arrive at such conclusion mutually, neither admitting any fault or
cause of action by one to the other and announce mutually that this binding
agreement as no longer valid, one to the other and publically as may be required
by the Buyers being a public company.

 

Furthermore, each party to the agreement acknowledges that the interim costs of
such due diligence, document creation, and any other related expense shall be
the responsibility of party committing to such work (legal, accounting, etc.)
except that any audited financial statement work completed on behalf of the
Seller by the Buyer shall be retained by the Seller and become the Seller's
responsibility to either pay for or reimburse the buyer based upon submission of
such bills to the Seller, should this binding Term Sheet become non-viable as
noted herein.

 

As noted in the conditions section the Seller is authorizing the Buyer to engage
the professional services of its CFO, Auditor, and any other third parties in
order to create the Audited Financial Statements sufficient for the purpose of
facilitating this transaction. These expenses, based upon a successful
acquisition shall be borne by the Buyer.

 

Agreed to this date, August 10, 2016 by both principals representing the Buyer
and Seller, Josh Haupt (seller) and Brett Roper, (buyer) via a reply to all
response to this email by each, verifying acceptance of this modification.

 

 

 

 

 

 

 



 4 

 